UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 17-1670


GREG WALSH; CHRISTINA WALSH,

                    Plaintiffs - Appellants,

             v.

SPECIALIZED LOAN SERVICING, LLC; US BANK, NATIONAL
ASSOCIATION, As Trustee of Chevy Chase Funding, LLC, Mortgage-Backed
Certificates, 2005-1; MARK RUNKEL, Executive Vice President and Chief Credit
Officer, US Bank; P.W. PARKER, Vice Chairman and Chief Risk Officer, US
Bankcorp, Vice Chairman,

                    Defendants - Appellees,

             and

THE LAW OFFICES OF JEFFREY NADEL; JEFFREY NADEL; DOES 1
THROUGH 15, Inclusive,

                    Defendants.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
J. Frederick Motz, Senior District Judge. (1:17-cv-00591-JFM)


Submitted: October 19, 2017                                Decided: November 2, 2017


Before TRAXLER, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Greg Walsh; Christina Walsh, Appellants Pro Se. Aaron Drew Neal, MCNAMEE,
HOSEA, JERNIGAN, KIM, GREENAN & LYNCH PA, Greenbelt, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Greg Walsh and Christina Walsh appeal the district court’s orders dismissing their

civil complaint as barred by res judicata. We have reviewed the record and find no

reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we

affirm for the reasons stated by the district court. Walsh v. Specialized Loan Servicing,

LLC, No. 1:17-cv-00591-JFM (D. Md. Mar. 17, 2017 & Apr. 26, 2017). We dispense

with oral argument, because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            3